Case 1:20-cv-00242-TWP-DLP Document 9 Filed 02/17/20 Page 1 of 3 PageID #: 39




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


JOANNA BOND                                           )
          Plaintiff,                                  )
                                                      )
        v.                                            )      Case No. 1:20-cv-242
                                                      )
EQUIFAX INFORMATION SERVICES, LLC,                    )
and US BANK HOME MORTGAGE                             )
           Defendants.                                )
                                                      )

       NOTICE OF EXTENSION OF TIME PURSUANT TO LOCAL RULE 6-1(b)

        U.S. Bank National Association, through the undersigned counsel, and pursuant to Local

Rule 6-1(b) of the Southern District of Indiana, and Rule 6(b) of the Federal Rules of Civil

Procedure, hereby gives notice that through this filing, U.S. Bank seeks an extension of time to

March 6, 2020, to respond to the complaint. In support of this notice, U.S. Bank states as

follows:

        1.     This is U.S. Bank’s first request for an extension of time. U.S. Bank was served

with the summons and complaint on or about January 28, 2020, and the time for it to respond has

not yet expired.

        2.     The sought extension is fewer than twenty-eight days, as the current deadline for

U.S. Bank to respond to the complaint is February 18, 2020. March 6, 2020 is only 17 days later.

        3.     The requested extension does not interfere with the case management plan,

scheduled hearings, or other case deadlines, as no case management plan has yet been entered

and no hearings are scheduled at this time.

        4.         Counsel for U.S. Bank sought the concurrence from Bond’s counsel prior to

filing this notice by both e-mail and telephone, but was unable to reach her attorney. Specifically,



82462063v.1
Case 1:20-cv-00242-TWP-DLP Document 9 Filed 02/17/20 Page 2 of 3 PageID #: 40




on February 10, 2020, at approximately 2:00 p.m. (central time) U.S. Bank’s counsel called

Bond’s attorney to discuss the requested extension and left a message requesting a return call.

Immediately after that call, U.S. Bank’s counsel sent an e-mail to Bond’s counsel requesting a

phone call. Then, on February 11, 2020, at 3:25 p.m. central time, counsel for U.S. Bank sent

another e-mail to Bond’s counsel, again requesting a phone call. Finally, on February 14, 2020,

at approximately 3:00 p.m. (central time) U.S. Bank’s counsel left another message with Bond’s

counsel requesting a return call. To date, Bond’s attorney has not responded to the e-mails or

telephone messages.

        As U.S. Bank has complied with Local Rule 6-1(b), U.S. Bank is entitled by the filing of

this notice to an extension of time, to March 6, 2020, to respond to the complaint.



Dated: February 17, 2020
                                             U.S. BANK NATIONAL ASSOCIATION

                                             By:             /s/ Ryan A. Sawyer
                                                             One of Its Attorneys
Douglas R. Sargent (IL 6290671)
dsargent@lockelord.com
Ryan A. Sawyer (IL 6293696)
ryan.sawyer@lockelord.com
LOCKE LORD LLP
111 S. Wacker Drive
Chicago, IL 60606
T: (312) 443-1751
F: (312) 896-6751




                                                2
82462063v.1
Case 1:20-cv-00242-TWP-DLP Document 9 Filed 02/17/20 Page 3 of 3 PageID #: 41




                                CERTIFICATE OF SERVICE

        I, Ryan A. Sawyer, an attorney, certify that I caused the attached Notice for Extension of
Time to be filed with the Court’s CM/ECF system on February 17, 2020, which will cause notice
to be served to all parties of record.

                                                    /s/ Ryan A. Sawyer




                                                3
82462063v.1
